FILED
                            NOT FOR PUBLICATION                             AUG 17 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



In the Matter of: PALOMBA                        No. 11-55218
WEINGARTEN,
                                                 D.C. No. 2:10-cv-05648-ABC
              Debtor,

                                                 MEMORANDUM *
ILENE SUZANNE WEINGARTEN;
MARC GORDON WEINGARTEN,

              Appellants,

  v.

DAVID A. GILL,

              Appellee.



                   Appeal from the United States District Court
                       for the Central District of California
                 Audrey B. Collins, Chief District Judge, Presiding

                        Argued and Submitted August 10, 2012
                                Pasadena, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: SILVERMAN and WARDLAW, Circuit Judges, and FOGEL, District
Judge.**

      Marc and Ilene Weingarten appeal the district court’s order affirming the

bankruptcy court’s denial of their motion to intervene in a bankruptcy proceeding

in which their parents and two qualified personal residence trusts are the named

defendants. We have jurisdiction pursuant to 28 U.S.C. § 158(d)(1), and we

affirm.

      Under Federal Rule of Civil Procedure 24(a)(2),1 a proposed intervenor must

demonstrate that it has a “significant protectable interest relating to the property or

transaction that is the subject of the action.” United States v. Alisal Water Corp.,

370 F.3d 915, 919 (9th Cir. 2004) (internal quotation marks omitted). The

Weingartens have a contingent future interest in the property currently held in their

mother’s qualified personal residence trust (the “QPRT”). A contingent future

interest is a recognized estate under California law. See In re Zuber's Estate, 304

P. 2d 247, 251-52 (Cal. 1956). However, because the Weingartens’ interest in the

QPRT property is revocable if their mother dies before the year 2027, it is not



          **
            The Honorable Jeremy D. Fogel, United States District Judge for the
Northern District of California, sitting by designation.
      1
       Rule 7024 of the Federal Rules of Bankruptcy Procedure makes Rule 24
applicable to bankruptcy adversary proceedings.

                                           2
sufficiently “direct, non-contingent, [and] substantial” to justify intervention.

Dilks v. Aloha Airlines, 642 F.2d 1155, 1156-57 (9th Cir. 1981) (per curiam). See

also Alisal, 370 F.3d at 920 n.3 (noting that a “mere interest in property that may

be impacted by litigation” is insufficient to support intervention).

      Moreover, even assuming that the Weingartens have a significant

protectable interest in the QPRT property, the bankruptcy court properly denied

their motion to intervene because they failed to demonstrate that “the existing

parties may not adequately represent [the Weingartens’] interest.” Id. at 919

(internal quotation marks omitted). A presumption of adequate representation

arises when a current party to the litigation has the same “ultimate objective” as the

proposed intervenor. Arakaki v. Cayetano, 324 F.3d 1078, 1086 (9th Cir. 2003).

The Weingartens and their parents share the same ultimate objective of defeating

the Trustee’s attempt to recover the QPRT property. Moreover, the Weingartens

are represented by the same counsel as their father, indicating that he is “capable

and willing to make” the same arguments that the Weingartens would make if they

were permitted to intervene. United States v. City of Los Angeles, 288 F.3d 391,

398 (9th Cir. 2002).

      The Weingartens have failed to demonstrate either a significant protectable

interest in the QPRT property or a danger that their interests will not be adequately


                                           3
represented if they do not intervene. Therefore, the bankruptcy court properly

denied their motion to intervene.

      AFFIRMED.2




      2
          The Trustee’s February 8, 2012 Motion to Supplement Record is granted.

                                          4